Case 2:19-cr-20026-GAD-EAS ECF No. 123 filed 11/14/19 PagelD.847 Pagelof5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Criminal Case No: 19-cr-20026
Hon. Gershwin A. Drain

VS

D-4 PREM RAMPEESA

 

Defendant.
/
TIMOTHY P. McDONALD WANDA R. CAL P-34369
Assistant U.S. Attorney Attorney for Defendant Rampessa
211 W. Fort St, Ste 2001 1401 W. Fort St., #44473
Detroit, Michigan 48226 Detroit, Michigan 48244
(313) 226-0221 (313) 965-1210

DEFENDANT’S SENTENCING MEMORANDUM

A. Background

On February, 6 2019, Defendant Prem Rampessa was charged in a one (1) indictment of
Conspiracy to commit visa fraud and harbor aliens for profit, in violation of 18 U.S.C. Sec 371.
That the defendant plea guilty to the one count indictment on June 3, 2019. The government offered
a Rule 11 plea with guidelines of 33-41 months. The Defendant pled guilty as charged without a
Rule 11 on June 3, 2019.

Defendant Prem Rampessa is a 27 year old citizen of India who came to the United States

on a valid student visa on or about May, 2017. He was born into an agricultural family with a
mother, father, sister and brother. He was the youngest of all the children. Defendant was a student
at Northwestern PolytechnicUniversity and earned a Masters Degree in Computer Science on

August 23, 2016. (See Exhibit (A and Exhibit B). Defendant also was permitted to participate in

 
Case 2:19-cr-20026-GAD-EAS ECF No. 123 filed 11/14/19 PagelD.848 Page 2of5

a curricular practical training (CPT) where he could work in the United States for three (3) years.
But, Defendant found out after he graduated that Northwestern Polytechnic University had lost its
accreditation and that meant that although Defendant had earned 3 years of CPT, he was only
entitled to one (1) year of CPT. Defendant attempted to find gainful employment in several states
to wit; Georgia, New Jersey, North Carolina and California. Each time Defendant interviewed, he
did not receive the employment. Defendant was in jeopardy of losing his F-1 student visa status.
Defendant also found out that with the loss of its accreditation that his master’s degree from
Northwestern Polytechnic University was worthless. That he had just wasted $40,000.00 in tuition
money with Northwestern Polytechnic University. That the Defendant was desperate to stay in the
United States and accomplish his goal of receiving a Ph.D. in computer science and returning to
India to run a computer science company of his own. After being so discouraged about not finding
employment and loss of accreditation for Northwestern Polytechnic University, he was desperate
to find a way to stay in the United States. He was running out of money and was living on his credit
cards and money from his family back in India and Defendant did not want to come home a failure.
It was a that point in his life that Defendant met to the co-Defendant Santosh Reddy Sama and was
introduced to the University of Farmington Hills in Farmington Hills, Michigan. Defendant applied
and was admitted to the University of Farmington Hills on or about September 14, 2017.
Co-Defendant Sama recruited Defendant Rampessa to attend the University of Farmington
Hills. Co-Defendant Sama provided Defendant Rampessa with tuition credits so he could continue
to attend the University of Farmington Hills and would continue to do so, if Defendant Rampessa
would give him the names of other desperate foreign students that wanted to stay in the United
States. So he helped co-Defendant Sama recruit students for the University of Farmington Hills and

he received only tuition credit to non-existent University in order to maintain his status and receive

 
Case 2:19-cr-20026-GAD-EAS ECF No. 123 filed 11/14/19 PagelD.849 Page 3of5

a student visa I-20. If he could stay in the United States, he would get his Ph.D and possibly
employment in computer science so that he would achieve his goals. So he took the short cut
offered to him by co-defendant Sama.

It was a mistake and Defendant acknowledged his participation in this matter upon his
arrest. He has never denied his involvement. This current charge is an anomaly. Mr. Rampessa has

never been involved in any other criminal activity at all.

Sentencing

The court must impose a sentence “sufficient, but not greater than necessary,” to satisfy the
requirements established by Congress and set forth in 18 U.S.C. 3553. Mr. Rampressa knows that
the court is otherwise fully aware of its sentencing responsibilities and how to fulfill them, once it
has the full facts and circumstances. Ensuring that the court has those facts and circumstances is the
purpose of this memorandum. Mr. Rampressa would point out in this section that the court is free
to depart from the guidelines and from the sentence recommended by the government in imposing
a sentence which still fulfills the Congressional objectives. See United States v Booker, 543 U.S.
220 (2005).

As part of its responsibilities, the court must resolve the difference between the sentencing
guidelines calculations performed by the government and probation department and that calculated
by defendant. Also, the court must consider the disparities in sentencing with the other defendants
in this matter. As co-defendant Sama received only 18 months from this court. Defendant Rampessa
was recruited by Defendant Sama and received only tuition credits. It would appear that Defendant

Rampessa should not receive the same sentence as the person who recruited him. That Defendant

 
Case 2:19-cr-20026-GAD-EAS ECF No. 123 filed 11/14/19 PagelD.850 Page4of5

Rampessa implores this court to impose a sentence of less than 18 months so his role was far less
influential in this conspiracy than that of his co-defendant Sama who was the ring leader and
received mass amounts of money in this scheme and had been doing this since January 2017 without
any involvement of Defendant Rampessa. In fact, Defendant Rampessa was arrested on his first trip
to visit the University of Farmington Hills and he was extremely cooperative with authorities at all
times after his arrest.

That the Defendant filed several objections to the PSI but the probation department has not
responded to those objections which were timely filed.. That Defendant wants this court to
determine these objections and rule that the guideline should be 0 to 6 months and that the
Defendant’s offense level is in Zone A, Level 5.

Conclusion

Based on Mr. Rampessa’s background and all the other facts and circumstances which the
court must taken into account in sentencing him, he requests that the court calculate his guideline
be reduced to 0 to 6 months. That in the alternative, Defendant Rampessa requests that this court
go below any calculated guidelines and sentence him to time served ( 295 days) and deport him to
the country of India.

Respectfully submitted,

/s/ Wanda R. Cal
WANDA R. CAL P-34369
Attorney for Defendant
1401 W. Fort St., #44473
Detroit, Michigan 48244
(313) 965-1210

wrcal55@att.net
Dated November 14, 2019

 
Case 2:19-cr-20026-GAD-EAS ECF No. 123 filed 11/14/19 PagelD.851 Page5of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Criminal Case No: 19-cr-20026
Hon. Gershwin A. Drain

VS

D-4 PREM RAMPEESA

 

Defendant.
/
TIMOTHY P. McDONALD WANDA R. CAL P-34369
Assistant U.S. Attorney Attorney for Defendant Rampessa
211 W. Fort St, Ste 2001 1401 W. Fort St., #44473
Detroit, Michigan 48226 Detroit, Michigan 48244
(313) 226-0221 (313) 965-1210

CERTIFICATE OF SERVICE
[hereby certify that on November 14, 2019, I electronically filed the Sentencing
Memorandum with the Clerk of the Court using the ECF system, which will send notification of
such filing to the parties of record.

Respectfully submitted,

s/Wanda R. Cal
WANDA R. CAL P-34369
Attorney for Prem Rampeesa
1401 W. Fort St., # 44473
Detroit, MI 48244
(313)965-1210
wreal55@att.net

Dated: November 14, 2019

 
